[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#102)
After hearing on motion of the State of Connecticut to intervene as co-plaintiff and to file intervening complaint, it is hereby ORDERED:
The thirty day statutory period within which an employer must move to intervene commences to run when notification is given by the employee that he has brought an action against a third party. Sec. 31-293, Conn. Gen. Stat. An action is brought or commenced on the date of service of the writ upon the defendant. Lacasse v. Burns, 214 Conn. 464, 475-76 (1990).
Although the plaintiff's notice was received by the proposed intervening plaintiff on January 14, 1992, it referred to an action which was not instituted for another two weeks, the defendants having been served with process on January 28 and 29.
In the view of the court the limitation period should not have commenced to run, if at all, until January 28. The plaintiff concedes (Mem. of Law, p. 1) that "[o]n February 24, 1992, the CT Page 2770 State of Connecticut moved to intervene in the subject action." Its motion is therefore timely and, accordingly, is granted.
GAFFNEY, JUDGE